The State of TexasAppellee




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       July 28, 2015

                                   No. 04-15-00109-CR

                                Valentino "Tino" MUNOZ,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                                 Trial Court No. B14-299
                         Honorable Rex Emerson, Judge Presiding


                                      ORDER
      Appellant’s second motion for extension of time is GRANTED. Appellant’s brief is due
on August 26, 2015. No further extensions will be granted.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court